Name: Council Implementing Decision (CFSP) 2019/87 of 21 January 2019 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria
 Type: Decision_IMPL
 Subject Matter: international affairs;  European construction;  civil law;  Asia and Oceania
 Date Published: 2019-01-21

 21.1.2019 EN Official Journal of the European Union LI 18/13 COUNCIL IMPLEMENTING DECISION (CFSP) 2019/87 of 21 January 2019 implementing Decision 2013/255/CFSP concerning restrictive measures against Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/255/CFSP of 31 May 2013 concerning restrictive measures against Syria (1) and in particular Article 30(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2013, the Council adopted Decision 2013/255/CFSP. (2) In view of the fact that prominent businessmen are making large profits through their ties with the regime and are helping to finance the regime in return, including through the joint ventures formed by certain prominent businessmen and entities with State-backed companies to develop expropriated land, those businessmen and entities are supporting and benefiting from the Assad regime including through the use of expropriated property. (3) Furthermore, the expropriation of land by the Assad regime from persons displaced by the conflict in Syria prevents those persons from being able to return to their homes. (4) Eleven natural persons and five entities should be added to the list of natural and legal persons, entities or bodies subject to restrictive measures in Annex I to Decision 2013/255/CFSP. (5) Decision 2013/255/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision 2013/255/CFSP is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 21 January 2019. For the Council The President F. MOGHERINI (1) OJ L 147, 1.6.2013, p. 14. ANNEX 1. The following persons are added to the list set out in Section A (Persons) of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 264. Anas Talas (a.k.a. ; Anas Talous/Tals/Tuls/Tlass) Gender: male Position: Chairman of the Talas Group Date of birth: 25 March 1971 Nationality: Syrian Leading businessperson operating in Syria, with interests and activities in multiple sectors of Syria's economy. Through his business activities and investments, Anas Talas also benefits from and/or supports the Syrian regime. In 2018 the Talas Group, chaired by Anas Talas, entered into a SYP 23 billion joint venture with Damascus Cham Holding for the construction of Marota City, a regime-backed luxury residential and commercial development. 21.1.2019 265. Nazir Ahmad JamalEddine (a.k.a. ; Nazir Ahmad, Mohammed JamalEddine) Gender: male Position: Cofounder and majority shareholder of Apex Development and Projects LLC and founder of A'ayan Company for Projects and Equipment Date of birth: 1962 Nationality: Syrian Leading businessperson operating in Syria with significant investments in the construction industry, including a controlling 90 % stake in Apex Development and Projects LLC, which has entered into a USD 34,8 million joint venture for the construction of Marota City, a regime-backed luxury residential and commercial development. Through his participation in the Marota City development, Nazir Ahmad JamalEddine benefits from and/or supports the Syrian regime. 21.1.2019 266. Mazin Al-Tarazi (a.k.a. ; Mazen al-Tarazi) Gender: male Position: Businessperson Date of birth: September 1962 Nationality: Syrian Leading businessperson operating in Syria, with significant investments in the construction and aviation sectors. Through his investments and activities, Mazin Al-Tarazi benefits from and/or supports the Syrian regime. In particular, Al-Tarazi has concluded a deal with Damascus Cham Holdings for a USD 320 million investment in the construction of Marota City, a regime-backed luxury residential and commercial development; he has also been granted a licence for a private airline in Syria. 21.1.2019 267. Samer Foz (a.k.a. Samir () Foz ()/Fawz; Samer Zuhair Foz) Gender: male Position: CEO of Aman Group Date of birth: May 1973 Place of birth: Latakia, Syria Nationalities: Syrian, Turkish Other information: Executive President of Aman Group. Subsidiaries: Foz for Trading, Al-Mohaimen for Transportation & Contracting. Aman Group is the private sector partner in Joint Venture Aman Damascus JSC with Damascus Cham Holding, in which Foz is an individual shareholder. Emmar Industries is a joint venture between Aman Group and the Hamisho Group, in which Foz has the majority stake and is the Chairman. Leading businessperson operating in Syria, with interests and activities in multiple sectors of Syria's economy, including a regime-backed joint venture involved in the development of Marota City, a luxury residential and commercial development. Samer Foz provides financial and other support to the regime, including funding the Military Security Shield Forces in Syria and brokering grain deals. He also benefits financially from access to commercial opportunities through the wheat trade and reconstruction projects as a result of his links to the regime. 21.1.2019 268. Khaldoun Al-Zoubi (a.k.a. Khaldoon al-Zu'bi; Khaldoun Zubi) Gender: male Position: Vice-president of Aman Holding (a.k.a. Aman Group) Date of birth: 1979 Nationality: Syrian Leading businessperson operating in Syria, with interests and activities in multiple sectors of Syria's economy; including his roles as Vice President of Aman Holding and majority shareholder of Fly Aman airline. In this capacity, he is linked to Samer Foz. Aman Holding is represented on the board of, and holds a majority stake in, Aman Damascus, a joint venture in the construction of Marota City, a regime-backed luxury residential and commercial development. Al-Zoubi benefits from and/or supports the regime through his position as Vice President of Aman Holding. 21.1.2019 269. Hussam Al-Qatirji (a.k.a. Hussam/Hossam Ahmed/Mohammed/Muhammad al-Katerji ) Gender: male Position: CEO of Katerji Group (a.k.a. al-Qatirji Company/Qatirji Company/ Khatirji Group/Katerji International Group) Date of birth: 1982 Place of birth: Raqqa, Syria Nationality: Syrian Leading businessperson operating in Syria, who is also a Member of Parliament for Aleppo. Al-Qatirji supports and benefits from the regime through enabling, and profiting from, trade deals with the regime in relation to oil and wheat. 21.1.2019 270. Bashar Mohammad Assi Gender: male Position: Chairman of the Board of Directors of Aman Damascus. Founding partner of Fly Aman Limited Liability airline. Date of birth: 1977 Nationality: Syrian Leading businessperson operating in Syria, with interests and activities in multiple sectors of Syria's economy, including his roles as founding partner of Fly Aman airline and Chairman of the Board of Directors of Aman Damascus; a joint venture involved in the development of Marota City, a regime-backed luxury residential and commercial development. Assi benefits from and/or supports the regime through his position as Chairman of the Board of Directors of Aman Damascus. 21.1.2019 271. Khaled al-Zubaidi (a.k.a. (Mohammed) Khaled/Khalid (Bassam) (al-) Zubaidi/Zubedi ) Gender: male Position: Co-owner of Zubaidi and Qalei LLC, Director of Agar Investment Company, General Manager of Al Zubaidi company and Al Zubaidi & Al Taweet Contracting Company, Director and Owner of Zubaidi Development Company, and co-owner of Enjaz Investment Company. Nationality: Syrian Leading businessperson operating in Syria, with significant investments in the construction industry, including a 50 % stake in Zubaidi and Qalei LLC, which is constructing the luxury tourist city Grand Town and to which the regime has granted a 45-year agreement in return for 19-21 % of its revenue. In this capacity he is linked to Nader Qalei. Khaled al-Zubaidi benefits from and/or supports the regime through his business activities, in particular through this stake in the Grand Town development. 21.1.2019 272. Hayan Mohammad Nazem Qaddour (a.k.a. Hayyan Kaddour bin Mohammed Nazem) Gender: male Name: Hayan Mohammed Nazem Qaddour Position: Primary Shareholder of Exceed Development and Investment Company Date of birth: 1970 Nationality: Syrian Leading businessperson operating in Syria, who holds a 67 % stake in Exceed Development and Investment, which has entered into a USD 17,7 million joint venture for the construction of Marota City, a regime-backed luxury residential and commercial development. Through his participation in the Marota City development, Hayan Mohammad Nazem Qaddour benefits from and/or supports the Syrian regime. 21.1.2019 273. Maen Rizk Allah Haykal (a.k.a. Heikal Bin Rizkallah) Gender: male Position: Secondary Shareholder of Exceed Development and Investment Company Nationality: Syrian Leading businessperson operating in Syria, who holds a 33 % stake in Exceed Development and Investment, which has entered into a USD 17,7 million joint venture for the construction of Marota City, a regime-backed luxury residential and commercial development. Through the participation in the Marota City development, Maen Rizk Allah Haykal benefits from and/or supports the Syrian regime. 21.1.2019 274. Nader Qalei (a.k.a. Kalai, Kalei) Gender: male Name: Nader Kalai Date of birth: 9.7.1965 Place of birth: Damascus Nationality: Syrian Passport number (including country that issued and date and place of issue): Syrian Arab Republic, N 010170320, issue number: 002-15-L062672, date of issue: 24.5.2015, date of expiry: 23.5.2021; ID number: Syrian Arab Republic, 010-40036453. Position: Majority shareholder of Castle Investment Holding, Co-owner of Zubaidi and Qalei LLC, Chairman of Kalai Industries Management Relatives/business associates or partners/links to listed individuals: Khaled al-Zubaidi Address: Young Avenue, Halifax, Canada Leading businessperson operating in Syria, with significant investments in the construction industry, including a 50 % stake in Zubaidi and Qalei LLC, which is constructing the luxury tourist city Grand Town and to which the regime has granted a 45-year agreement in return for 19-21 % of its revenue. In this capacity, he is linked to Khaled al-Zubaidi. Nader Qalei benefits from and/or supports the regime through his business activities, in particular through this stake in the Grand Town development. 21.1.2019 2. The following entities are added to the list set out in Section B (entities) of Annex I to Decision 2013/255/CFSP: Name Identifying information Reasons Date of listing 72. Rawafed Damascus Private Joint Stock Company (a.k.a. Rawafed/Rawafid/Rawafed (Tributary) Damascus Private Joint Stock Company) Address: Damascus, Syria Rawafed Damascus Private Joint Stock Company is a USD 48,3 million joint venture between Damascus Cham Holdings, Ramak Development and Humanitarian Projects, Al-Ammar LLC, Timeet Trading LLC (also referred to as Ultimate Trading Co. Ltd.), and Wings Private JSC. Rawafed supports and/or benefits from the Syrian regime, including through its participation in the regime-backed luxury development Marota City. 21.1.2019 73. Aman Damascus Joint Stock Company (a.k.a. Aman Damascus JSC) Address: Damascus, Syria Aman Damascus Joint Stock Company is a USD 18,9 million joint venture between Damascus Cham Holdings and Aman Group. Through its participation in the regime-backed luxury development Marota City, Aman Damascus supports and/or benefits from the Syrian regime. 21.1.2019 74. Bunyan Damascus Private Joint Stock Company (a.k.a. Bunyan Damascus Private JSC) Address: Damascus, Syria Bunyan Damascus Private Joint Stock Company is a USD 34,8 million joint venture between Damascus Cham Holdings and Apex Development and Projects LLC and Tamayoz LLC. Through its participation in the regime-backed luxury development Marota City, Bunyan Damascus Private Joint Stock Company supports and/or benefits from the Syrian regime. 21.1.2019 75. Mirza Address: Damascus, Syria Mirza is a USD 52,7 million joint venture between Damascus Cham Holding and Talas Group. Through its participation in the regime-backed luxury development Marota City, Mirza supports and/or benefits from the Syrian regime. 21.1.2019 76. Developers Private Joint Stock Company (a.k.a. Developers Private JSC) Address: Damascus, Syria Developers Private Joint Stock Company is a USD 17,7 million joint venture between Damascus Cham Holdings and Exceed Development and Investment. Through its participation in the regime-backed luxury development Marota City, Developers Private Joint Stock Company supports and/or benefits from the Syrian regime. 21.1.2019